DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Claims 1-2, 4-8 and 10-14 remain allowed.
The Examiner appreciate the time and effort of the Applicant in the compact prosecution of this case. The Applicant argues regarding claim 16 that the prior art fails to disclose “wherein the plurality of waveguide ports, the H-plane combiner, and the E-plane combiner are manufactured together as a single indivisible form by an additive manufacturing process.” Further arguing that the prior art fails to disclose a combiner that is 3D printed. The Examiner disagrees. Mohamadi discloses a combiner-splitter waveguide fabricated using a 3D printing method (See Title, Abstract, Para. 0003). Mohamadi further discloses in Figs. 6 and 7 the waveguide combiner-splitter having plurality of ports as shown in the Figs. and fabricated into a waveguide corporate feed that included E-plane tees and H-plane bends to couple the signal port to the plurality of antenna ports.
In addition, Applicant argues regarding claim 24 that the prior art fails to disclose “a combiner comprising ... a U-bend” and “wherein the plurality of waveguide ports communicate with the U-Bend to transition a direction of the combiner by 180 degrees.” The Examiner disagrees. On the contrary, the prior art (Janky et al.) disclose a combiner/separator waveguide (Col. 1, Lines 50-55) having plurality of ports to receive and transmit signals through the E-pane bends connected with H-plane bends, shaped as a “U” to facilitate transition (Col. 3, Lines 3-8; Col. 5, Lines 23-27). 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Mohamadi (US 20150229460).
Regarding claim 16:
Edwards et al. disclose (in Figs. 1a, 1b, 2 and 3) a combiner (50), comprising: a plurality of waveguide ports (51); an H-plane combiner (66) connected to an E-plane combiner (62).
Hozouri is silent on that the plurality of waveguide ports, the H-plane combiner, and the E-plane combiner are manufactured together as a single indivisible form by an additive manufacturing process.
Mohamadi discloses (in Figs. 6 and 7) the plurality of waveguide ports (port 1 to port 4), the H-plane combiner, and the E-plane combiner are manufactured together as a single indivisible form by an additive manufacturing process (Para. 0049, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an additive manufacturing process to fabricate the combiner as taught by Mohamadi into the device of Hozouri due low cost of fabrication (Para. 0043, Lines 8-13) having high gain (Para. 0064, Lines 17-20).
Regarding claim 17:
Edwards et al. disclose (in Figs. 1a and 1b) the combiner (16) is a combiner for a first polarization type (Col. 3, Lines 12-14).
Regarding claim 18:
Edwards et al. disclose (in Fig. 3) the plurality of waveguide ports (51) is 4 waveguide ports (Col. 4, Lines 18-20).
Regarding claim 23:
Edwards et al. disclose the combiner (16) provides a single port (24).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Mohamadi (US 20150229460) as applied to claim 16 and further in view of Wu (US Pat. 6563398).
Regarding claim 20:
Edwards as modified is silent the H-plane combiner includes a chamfer.
Wu disclose (in Fig. 18) the H-plane combiner includes a chamfer (344).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a chamfer as taught by Wu into the modified device of Edwards for the benefit of improving the impedance matching of the junction branches (Col. 13, Lines 8-10).

Claims 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Mohamadi (US 20150229460) as applied to claim 16 and further in view of Jensen et al. (US 20160351984).
Regarding claim 19:
Edwards as modified is silent on that the plurality of waveguide ports include a septum dividing a first waveguide port from a second waveguide port in the plurality of waveguide ports.
Jensen et al. discloses (in Fig. 2C, 3B, 4A and 4B) the plurality of waveguide ports (100) include a septum (325) dividing a first waveguide port (332) from a second waveguide port (333) in the plurality of waveguide ports (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a septum in the waveguide as taught by Jensen et al. into the waveguide combiner of Edwards as modified for the benefit of converting the two orthogonal polarization signal components to a signal having dual polarization states (Para. 0022, Lines 36-38).
Regarding claim 21:
Edwards as modified is silent on that the E-plane combiner includes a septum.
Jensen et al. disclose (in Fig. 3B) the E-plane combiner (100) includes a septum (325).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a septum in the waveguide as taught by Jensen et al. into the waveguide combiner of Edwards as modified for the benefit of converting the two orthogonal polarization signal components to a signal having dual polarization states (Para. 0022, Lines 36-38).
Regarding claim 22:
Edwards as modified is silent on that the septum is a two-step septum.
Jensen et al. disclose (in Fig. 3B) the septum (325) is a two-step septum (326; See Fig.).
Accordingly, it would have been a matter of design consideration to shape the edge of the septum in any shape as taught by Jensen et al. (Para. 0040, Lines 1-3) and implement into the waveguide of Edwards as modified especially since it can facilitate additional degrees of freedom to work with in designing the antenna system (Para. 0040, Lines 16-17).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hozouri (US 20060226931) in view of Janky et al. (US Pat. 4467294).
Regarding claim 24:
Hozouri disclose (in Figs. 4c and 5b) a combiner (104), comprising: a plurality of waveguide ports (108); an H-plane combiner (38); and a U-Bend (106).
Hozouri is silent on that the plurality of waveguide ports communicate with the U-Bend to transition a direction of the combiner by 180 degrees.
Janky et al. disclose the plurality of waveguide ports (65, 69, 77 and 81) communicate with the U-Bend (51) to transition a direction of the combiner (in Fig .4) by 180 degrees (Col. 3, Lines 1-3; Col. 5, Lines 23-24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implementing the U-Bend to transition a direction of the combiner by 180 degrees as taught by Janky et al. into the device of Hozouri for the benefit of producing an impedance which is almost identical to the wave impedance in the H-plane (Col. 8, Lines 51-53).
Regarding claim 25:
Hozouri disclose the combiner (104) is a combiner for a second type of polarization (Para. 0033, Lines 1-5).
Regarding claim 26:
Hozouri disclose the plurality of waveguide ports (108) is 4 waveguide ports (See Figs.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hozouri (US 20060226931) in view of Janky et al. (US Pat. 4467294) as applied to claim 24 and further in view of Wu (US Pat. 6563398).
Regarding claim 28:
Hozouri as modified is silent the H-plane combiner includes a chamfer.
Wu disclose (in Fig. 18) the H-plane combiner includes a chamfer (344).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a chamfer as taught by Wu into the modified device of Hozouri for the benefit of improving the impedance matching of the junction branches (Col. 13, Lines 8-10).

Claims 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hozouri (US 20060226931) in view of Janky et al. (US Pat. 4467294) as applied to claim 24 and further in view of Jensen et al. (US 20160351984).
Regarding claim 27:
Hozouri as modified is silent on that the plurality of waveguide ports include a septum dividing a first waveguide port from a second waveguide port in the plurality of waveguide ports.
Jensen et al. discloses (in Fig. 2C, 3B, 4A and 4B) the plurality of waveguide ports (100) include a septum (325) dividing a first waveguide port (332) from a second waveguide port (333) in the plurality of waveguide ports (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a septum in the waveguide as taught by Jensen et al. into the waveguide combiner of Hozouri as modified for the benefit of converting the two orthogonal polarization signal components to a signal having dual polarization states (Para. 0022, Lines 36-38).
Regarding claim 29:
Hozouri is silent on that an E-plane combiner that includes a septum.
Janky et al. disclose (in Figs. 2 and 4) further comprises an E-plane combiner (defined by waveguide 63) that includes a septum (45).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implementing the septum in an E-plane combiner as taught by Janky et al. into the device of Hozouri for the benefit of dividing the E-field of the horizontally polarized receive frequency in two equal parts (Col. 4, Lines 1-2) for achieving the desired modes of propagation in the two side arms (Col. 7, Lines 57-59).
Regarding claim 30:
Hozouri as modified is silent on that the septum is a two-step septum.
Jensen et al. disclose (in Fig. 3B) the septum (325) is a two-step septum (326; See Fig.).
Accordingly, it would have been a matter of design consideration to shape the edge of the septum in any shape as taught by Jensen et al. (Para. 0040, Lines 1-3) and implement into the waveguide of Hozouri as modified especially since it can facilitate additional degrees of freedom to work with in designing the antenna system (Para. 0040, Lines 16-17).
Regarding claim 31:
Hozouri is silent on that the combiner provides a single port.
Janky et al. disclose the combiner (in Fig. 4) provides a single port (31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the combiner to provide a single port as taught by Janky et al. into the modified device of Hozouri for the benefit of providing apparatus which is efficient in terms of space, compact and implemented by a simple package (See Abstract).

Allowable Subject Matter
Claims 1-2, 4-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 4-8 and 10-14, a combination of limitations that “a combiner of a first type for a first polarization type comprising a first plurality of waveguide ports, an E-plane bend, an H-plane bend, and a U-bend; and a combiner of a second type for a second polarization type comprising a second plurality of waveguide ports, an E-plane bend, an H-plane bend, and a U-bend; wherein the combiner of the first type and the combiner of the second type are manufactured together as a single indivisible element of an antenna array by a three dimensional printing process.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845